Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Guise on June 3, 2022.
The application has been amended as followed:
In claim 5, lines 4-5, please change the recitation “an initial target engine speed” to –the initial target engine speed--.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the combination set forth in claim 1.
In particular, for claim 1, the prior art of record does not disclose or render obvious “set the specific engine speed as an initial target engine speed for an acceleration associated with the acceleration request; and in a first acceleration time period being an acceleration time period before reaching the initial target engine speed, control the internal combustion engine in accordance with a first target engine power based on the initial target engine speed and supply, to the electric motor, a battery power corresponding to a difference obtained by subtracting the first target engine power from the required vehicle power, the specific engine speed being a value predetermined as a lower limit value of an engine speed range in which engine sound of the internal combustion engine is heard inside the vehicle” in combination with other claim limitations.
Kamatani (US 20190184965 A1) being the closet prior art, discloses vehicle controls that gives the driver a good acceleration feeling while taking in account of fuel consumption and have controls based on the acceleration that is greater than or equal a predetermined level. However, the reference fails to disclose the above-mentioned vehicle controls limitations that sets the specific engine speed as the initial target engine speed for an acceleration associated with the acceleration request or discloses controls relating to differences in battery power and using engine sound of the internal combustion engine. Aoki (US 20160082826 A1), another prior art, teaches a similar powertrain structure with the internal combustion engine, electric motors and a battery and slightly similar controls relating to using acceleration, engine speed, and battery power, but the prior art lacks the above- mentioned vehicle controls including a difference in battery power and using engine sound of the internal combustion engine.
 One of ordinary skill in the art would have no rationale or motivation, absent hindsight, to modify Kamatani, Aoki, or other prior arts to derive the claimed invention as changing preexisting vehicle control systems can have unexpected results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohno (US 20130085633 A1) teaches another vehicle control strategy based around the operated level of an accelerator pedal (abstract).
Ando et al. (EP 3216638 A1) teaches another vehicle control strategy dealing with driver’s feelings (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656